           Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 1 of 28




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 STEPHEN O. and BRIDGET M.,
 individually and on behalf of J.O.,

                         Plaintiffs,                            CIVIL ACTION
                                                                NO. 20-1991
           v.

 SCHOOL DISTRICT OF PHILADELPHIA,

                         Defendant.


                                           OPINION

Slomsky, J.                                                                       March 31, 2021

I.     INTRODUCTION

       On April 22, 2020, Plaintiffs Stephen O. and Bridget M. initiated this action against

Defendant School District of Philadelphia to appeal part of a January 31, 2020 decision issued

after a Pennsylvania Special Education Due Process Hearing. In their Complaint, Plaintiffs allege

that Defendant failed to provide their son J.O. with a free appropriate public education (“FAPE”),

in violation of the Individuals with Disabilities Education Act (“IDEA”), Section 504 of the

Rehabilitation Act of 1973 (“Section 504”), and Title II of the Americans with Disabilities Act

(“ADA”). For the Court to properly adjudicate this nonjury case, it is necessary to review the

administrative record. On September 17, 2020, the 6,230-page administrative record was filed

under seal. Before the Court now is a Motion to Supplement the Administrative Record under 20

U.S.C. § 1415(i)(2)(C)(ii) filed by Plaintiffs individually and on behalf of their child J.O. (Doc.

No. 30.)

       In the Motion, Plaintiffs seek to supplement the administrative record with (1) three

exhibits that were barred from introduction at the Due Process Hearing, (2) an addendum to the



                                                1
           Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 2 of 28




expert report prepared by Plaintiffs’ expert, Dr. Felicia Hurewitz, with proposed testimony about

its contents, and (3) the deposition transcript of Brianna Lomax, J.O.’s former school aide. The

parties dispute whether the proffered evidence is relevant, non-cumulative, and/or useful to the

Court in determining whether Defendant provided J.O. with a FAPE.

         For the reasons stated infra, Plaintiffs’ Motion to Supplement the Administrative Record

(Doc. No. 30) will be denied.

II.      BACKGROUND

         A.      The Underlying Due Process Hearing

         On May 13, 2019, Plaintiffs filed a special education Due Process complaint against

Defendant School District of Philadelphia on the ground that Defendant “failed to provide J.O., a

student with autism and other disabilities, with a free appropriate public education (FAPE)” while

he attended Vare-Washington elementary school. (Doc. No. 1 ¶¶ 2-3.) Plaintiffs sought, inter alia,

(1) a compensatory education from August 27, 2018 to May 6, 2019, 1 (2) reimbursement for

services J.O. received in Summer 2019, and (3) reimbursement for J.O.’s private school tuition at

Orchard Friends School plus transportation “beginning on May 7, 2019, or, in the alternative, a

compensatory education fund . . . .” (Id. ¶ 4.)

         The eight-session Due Process Hearing commenced on July 24, 2019 and concluded on

December 19, 2019. (See Doc. No. 30 at 13.) The parties introduced over 150 exhibits 2 and called

14 witnesses to testify during the eight sessions. (See Doc. No. 13 at 2-3, 266, 366, 435, 468, 577,

696, 815, 893.) On January 31, 2020, the presiding Hearing Officer issued his decision. (See Doc.



1
      This time period is when J.O. attended Vare-Washington and before Plaintiffs placed him in
      Orchard Friends School. (See Doc. No. 1 ¶ 33.)
2
      By the Court’s calculation, the parties introduced a total of 171 exhibits at the Due Process
      Hearing.


                                                  2
         Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 3 of 28




No. 3-1.) After reviewing “the large record of th[e] case in its entirety,” the Hearing Officer found

in favor of Plaintiffs for the reimbursement of J.O.’s Summer 2019 services and found in favor of

Defendant on all other claims. (Id. at 4, 36-37.) Ultimately, the Hearing Officer held that the

various Individualized Education Plans (“IEPs”) Defendant implemented while J.O. attended

Vare-Washington were “reasonably calculated to provide a FAPE” to J.O. (Id. at 36.)

       B.      The Case Before this Court

       On April 22, 2020, Plaintiffs initiated the case before this Court. (See Doc. No. 1.) Seeking

“to appeal those portions of the Hearing Officer’s decision that found against [them],” Plaintiffs

filed suit under the IDEA, Section 504, and the ADA on the ground that “[t]he Hearing Officer’s

failure to award compensatory education was based on several errors of law.” (Id. ¶¶ 1, 6, 47.) On

September 17, 2020, the 6,230-page administrative record was filed under seal. (See Doc. No.

13.)

               1.      The Motion to Supplement the Administrative Record

       On January 27, 2021, Plaintiffs filed the Motion to Supplement the Administrative Record.

(Doc. No. 30.) In the Motion, Plaintiffs request that the following evidence be added to the

administrative record pursuant to 20 U.S.C. § 1415(i)(2)(C)(ii): 3

       • The transcript from the November 12, 2020 deposition of Brianna Lomax . . . ;

       • The December 24, 2020 Addendum to Report for J.O., prepared by Felicia
         Hurewitz, Ph.D./BCBA . . . ;

       • [Plaintiffs’] Exhibit P-111, J.O.’s September 5, 2019 test results from the
         Kaufman Brief Intelligence Test [“KBIT”], Second Edition . . . ;

       • [Plaintiffs’] Exhibit P-113, J.O.’s September/October 2019 Phonological
         Awareness Test [“PAT”] Results from the Orchard Friends School . . . ;



3
    Under the IDEA, a district court reviewing a Due Process Hearing decision “shall hear
    additional evidence at the request of a party . . . .” 20 U.S.C. § 1415(i)(2)(C)(ii).


                                                 3
          Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 4 of 28




        • [Plaintiffs’] Exhibit P-120, J.O.’s August 22, 2019 Occupational Therapy
          Assessment [“OTA”] . . . ; and

        • Supplemental testimony of Dr. Felicia Hurewitz in open court to explain how the
          supplemental evidence in combination with the administrative record establishes
          that Defendant failed to provide J.O. a free and appropriate public education.

(Id. at 3.)

        Plaintiffs state that the three proffered exhibits “became available to [them] at different

times between August and October 2019, and [Plaintiffs] provided copies to [Defendant] in

October 2019.” (Id. at 13.) “During the last hearing date in December 2019, [Plaintiffs] sought to

introduce those independent test results, but the hearing officer barred them from evidence”

because “they had not been disclosed five days before the first hearing date in July” in accordance

with the IDEA five-day disclosure rule. 4 (Id. at 14.) Plaintiffs claim the Hearing Officer “also

stated that he lacked the authority to admit two of th[e] exhibits.” (Id.) They now seek to

supplement the record with these three exhibits, arguing that “[e]ach of the previously proffered

exhibits supports [Plaintiffs’] case and adds valuable information by demonstrating J.O.’s abilities

and needs.” (Id. at 28-29.)

        First, Plaintiffs argue that the September 5, 2019 Kaufman Brief Intelligence Test (“KBIT”)

results are “key to assessing whether [Defendant’s] program was suitable given [J.O.’s] needs.”



4
    “Not less than 5 business days prior to a hearing . . . each party shall disclose to all other parties
    all evaluations completed by that date, and recommendations based on the offering party’s
    evaluations, that the party intends to use at the hearing.” 20 U.S.C. § 1415(f)(2)(A); see also
    34 C.F.R. § 300.512(b)(1) (“At least five business days prior to a hearing conducted pursuant
    to § 300.511(a), each party must disclose to all other parties all evaluations completed by that
    date and recommendations based on the offering party’s evaluations that the party intends to
    use at the hearing.”); Office for Dispute Resolution, Pa. Special Educ. Dispute Resolution
    Manual § 709.A (2017), https://odr-pa.org/wp-content/uploads/Dispute-Resolution-
    Manual.pdf (“At least five business days prior to the due process hearing, each party must
    disclose to the other party all evidence, such as witnesses and exhibits including without
    limitation evaluations and recommendations based on them, that the party intends to introduce
    at the hearing.”).


                                                    4
         Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 5 of 28




(Id. at 29.) While Defendant had previously conducted “an abbreviated intelligence assessment in

May 2017” that suggested J.O. had “below average intelligence,” Plaintiffs contend the KBIT

shows J.O. “had average intelligence during his first-grade year at Vare-Washington.” (Id.)

According to Plaintiffs, this “lends credence to [their] argument that [J.O.’s] failure to make

progress in the District was due to [Defendant’s] failure to accommodate his needs, not J.O.’s

innate inability.” (Id.)

        Second, Plaintiffs argue that the September/October 2019 Phonological Awareness Test

(“PAT”) results “explain why J.O. struggled to read during his time in the District.” (Id.) “While

earlier phonological testing from 2014 and 2015 is in the record, the 2019 results show that J.O.’s

needs persisted over time, supporting a diagnosis of developmental dyslexia. . . . a diagnosis that

would dictate the type of educational program that J.O. needed . . . .” 5 (Id. at 29-30.) Therefore,

they aver that the PAT “show[s] an additional way that [Defendant] failed J.O.—they failed to

program for his phonological processing needs . . . and thus failed to provide necessary instruction

in reading.” (Id. at 30.)

        Third, Plaintiffs argue that the August 22, 2019 Occupational Therapy Assessment

(“OTA”) shows J.O. “was struggling with sensory modulation . . . .” (Id.) “While the District

provided some occupational therapy supports for J.O.,” Plaintiffs believe that the OTA “provides

additional—but not redundant—information about J.O.’s needs over time and whether

[Defendant’s] program was sufficient.” (Id.)

        Regarding the supplemental evidence from Plaintiffs’ expert Dr. Felicia Hurewitz,

Plaintiffs seek to supplement the administrative record with an addendum to Dr. Hurewitz’s earlier




5
    Plaintiffs note that “whether J.O. had dyslexia . . . was one of the disputes between [Plaintiffs]
    and [Defendant] at the due process hearing.” (Doc. No. 30 at 30.)


                                                  5
         Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 6 of 28




expert report along with testimony by Dr. Hurewitz in open court to further elaborate on the

addendum. (See id. at 3.) Plaintiffs explain that “Dr. Hurewitz’s earlier expert report drew on

direct observations of J.O.’s educational program to assess whether [Defendant] was meeting his

needs,” and the addendum “examines how the information disclosed by Ms. Lomax and J.O.’s

recent testing affects her previous conclusions.” (Id. at 31.) The new information from Ms. Lomax

coupled with J.O.’s testing “supports her opinion that [Defendant] denied J.O. a FAPE,” which

Plaintiffs believe will help the Court “understand how this new information relates to previously

admitted evidence.” (Id.)

        Finally, regarding the proffered deposition transcript of J.O.’s former school aide Brianna

Lomax, Plaintiffs assert that Ms. Lomax was an “untrained aide” who had “primary responsibility

for [J.O.’s] education.” (Id. at 5.) Rather than “afford a team of teachers, aides, and other

professionals to create and implement an [IEP] for [J.O.],” they assert that Defendant instead

“dumped responsibility for his learning needs onto his one-on-one aide, Ms. Lomax.” (Id. at 8.)

They seek to supplement the administrative record with a transcript of her deposition “because it

reveals how [Defendant] placed the weight of responsibility for J.O.’s education on someone who

lacked the training and skill to play that role.” (Id. at 23.)

        Plaintiffs point to several excerpts in Ms. Lomax’s deposition they believe are “essential

for understanding J.O.’s educational programming at Vare-Washington” elementary school, further

noting that Ms. Lomax’s testimony stands in sharp contrast to the testimony elicited at the Due

Process Hearing from J.O.’s assigned special education teacher, Christine Ryan. (Id. at 19, 22.)

Ms. Ryan testified that “her role was to provide J.O. with specially designed instruction in the

classroom, provide behavior supports, and work closely with Ms. Lomax,” while Ms. Lomax’s

role was “to continue to monitor [his] behavior and provide, . . . as needed accommodations and




                                                   6
          Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 7 of 28




modifications to follow the support plan . . . but she’s . . . not expected to be a teacher and teach.”

(Id. at 22) (footnotes omitted). According to Ms. Lomax, however, “her job required her to provide

direct instruction to J.O.,” and “[s]he was surprised to learn that Ms. Ryan testified otherwise.”

(Id.) Because of this contradiction, Plaintiffs contend that Ms. Lomax’s deposition testimony

reveals “the whole story about J.O.’s program” and will help the Court “judge if that program was

appropriate for his needs . . . .” (Id. at 23.)

        Ms. Lomax did not testify at the Due Process Hearing, and Plaintiffs claim they “had sound

reasons for waiting to introduce her testimony[.]” (Id. at 19.) They allege that Ms. Lomax was

disciplined “for communicating with [them] about J.O.,” and they were “worried that calling her

to testify would lead to further retaliation.” (Id. at 24.) Plaintiffs also state they “had no reason to

know the extent to which Ms. Lomax—[Defendant’s] own employee—would contradict almost

the entirety of the testimony given by the other District witnesses about J.O.’s program.” (Id.)

Lastly, given that the Due Process Hearing “dragged on for eight sessions over six months,”

Plaintiffs “sought to avoid consuming additional time and taxing the tribunal’s resources by calling

yet another witness, particularly when they had no reason to know the extent of Ms. Lomax’s

contrary story.” (Id. at 25.)

                2.      Defendant’s Response in Opposition to the Instant Motion

        On February 10, 2021, Defendant filed a Response in Opposition to the instant Motion, in

which it asks the Court to deny Plaintiffs’ Motion to supplement the “already voluminous record—

comprised of nearly 200 separate exhibits and testimony from 14 witnesses” because “all of the

evidence they seek to admit is irrelevant, cumulative, and/or not useful to this Court’s review of

the Hearing Officer’s decision.” (Doc. No. 31 at 5-6.)

        Regarding the three exhibits, P-111, P-113, and P-120, Defendant contends that “the

Hearing Officer correctly determined that they were neither relevant nor useful in his evaluation


                                                   7
         Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 8 of 28




of J.O.’s educational program in the District.” (Id. at 6.) “Although Plaintiffs attempt to frame the

Hearing Officer’s decision not to admit” the KBIT into evidence “due to a ‘misunderstanding of

his authority’ under the IDEA and/or a misapplication of the five-day rule,” Defendant contends

“this argument mischaracterizes the actual reason the Hearing Officer declined to admit the KBIT

results into evidence: its lack of probative value to the Hearing Officer.” (Id. at 8.) Defendant

notes that “the Hearing Officer specifically gave Hurewitz leeway to testify about the substance of

[the KBIT], and, in fact, allowed her testimony into evidence,” but “ultimately decided to bar the

document’s admission into evidence” because Dr. Hurewitz “did not offer any extensive testimony

about the information contained within it[.]” (Id.)

       Next, Defendant argues that the Hearing Officer barred the PAT as inadmissible evidence

because speech pathologist Shannon Pearl, “the witness who had created the document[,] had

already testified and given her opinion about J.O.’s needs almost two months prior, independent

of any information contained in this document.” (Id. at 10-11.) Further, “the information

contained within [the PAT] is cumulative of other information in the record about J.O.’s needs and

abilities,” and “Plaintiffs even acknowledge that ‘earlier phonological testing from 2014 and 2015

is in the record.’” (Id. at 12.) As for the OTA, Defendant states it is “‘cumulative’ to other evidence

already in the record regarding J.O.’s needs” and, similar to the KBIT, “the Hearing Officer

ultimately decided to . . . exclud[e] the document as evidence, but pointedly [did] not exclud[e]

Hurewitz’s testimony about it.” (Id. at 14.)

       Regarding the supplemental evidence from Dr. Hurewitz, Defendant warns that “[a]llowing

Hurewitz’s addendum report into evidence, which merely embellishes her prior testimony from

the due process hearing and her prior report’s observations of J.O.,” would improperly “change

the character of the hearing from one of review to a trial de novo.” (Id. at 23.) Because Dr.




                                                  8
         Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 9 of 28




Hurewitz’s addendum “provides her personal opinions based on Lomax’s deposition testimony,

the KBIT results, and the [PAT] results—none of which are in the record— to bolster the opinions

she espoused in her original report,” Defendant opposes supplementing the administrative record

with her addendum and “prospective testimony.” (Id. at 26.)

        Regarding Ms. Lomax’s deposition testimony, Defendant submits that the transcript is

“cumulative evidence that merely echoes other testimonial and documentary evidence that

Plaintiffs introduced into the already-voluminous record during the due process proceeding.” (Id.

at 15.) “[T]hough Plaintiffs ultimately chose not to call her as a witness in the due process

proceeding,” Defendant notes that Plaintiffs “discussed Lomax’s role in J.O.’s education at great

length”—she was referenced “at least 122 times across the eight days of testimony.” (Id.)

(emphasis omitted).

        Though Plaintiffs argue that her deposition testimony “is necessary because ‘[s]he testified

that she had the primary responsibility for J.O.’s education[,]’” Defendant counters this argument

by noting that “this issue was already explored during the due process proceeding” through

“Plaintiff Bridget M.’s testimony, and the testimony of other witnesses[.]” (Id. at 17.) And insofar

as Plaintiffs “intend to use Lomax’s testimony . . . in an effort to attack the credibility of [Ms.]

Ryan,” Defendant contends it “would be wholly improper under the law and prejudicial to the

[school] District” since “the Hearing Officer found that ‘all witnesses testified credibly[,]’ . . . . the

Court has not had an opportunity to hear any of those witnesses, and none of those witnesses have

had an opportunity to directly rebut Ms. Lomax’s statements[.]” (Id. at 19-20.)

                3.       Plaintiffs’ Reply

        On February 17, 2021 Plaintiffs filed a Reply, in which they summarily state the following:

        [Defendant] argues that Ms. Lomax’s testimony is cumulative. It is not—her
        testimony contradicts the testimony of several critical District witnesses.



                                                    9
        Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 10 of 28




       [Defendant] claims that Dr. Hurewitz’s testimony would convert these proceedings
       into a trial de novo. It will not—she is merely one witness.

       [Defendant] contends that the Hearing Officer weighed the probative value of
       [Plaintiffs’] exhibits in excluding them. He did not—he precluded them because
       he misread the IDEA.

(Doc No. 32 at 3.) Plaintiffs maintain that their proffered “additions to the record are important,

but minimal in scope.” (Id. at 1.)

       To the extent that Defendant claims “it will suffer prejudice if the record is supplemented,”

Plaintiffs state “it is of [Defendant’s] own making.” (Id. at 2.) Defendant “fail[ed] to avail itself

of the curative opportunities that this Court afford[ed]” when it “gave [Defendant] opportunities

to prepare a rebuttal expert report and file its own motion to supplement the administrative

record[.]” (Id. at 2-3.) Nevertheless, Plaintiffs note that “the Court must still weigh that purported

prejudice against J.O.’s right to have this Court consider evidence showing his needs.” (Id. at 3.)

They believe “[t]he scale clearly tips in J.O.’s favor.” (Id.)

III.   STANDARD OF REVIEW

       A district court reviewing a Due Process Hearing decision pursuant to the IDEA “shall hear

additional evidence at the request of a party . . . .” 20 U.S.C. § 1415(i)(2)(C)(ii). Under Third

Circuit precedent, district courts have discretion to determine “what additional evidence to admit

in an IDEA judicial review proceeding” and must “evaluate a party’s proffered evidence before

deciding to exclude it.” Susan N. v. Wilson Sch. Dist., 70 F.3d 751, 759-60 (3d Cir. 1995). When

evaluating the proffered evidence, the central question is whether the evidence is “‘relevant, non-

cumulative and useful’ in determining whether a child’s program is in compliance with the IDEA.”

M.C. by & through Conyers v. Sch. Dist. of Philadelphia, 393 F. Supp. 3d 412, 415 (E.D. Pa. 2019)

(quoting Susan N., 70 F.3d at 760); see also L.G. ex rel. E.G. v. Fair Lawn Bd. of Educ., 486 F.

App’x 967, 975 (3d Cir. 2012).



                                                  10
        Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 11 of 28




       Courts “should not automatically disallow testimony from all who did, or could have,

testified before the administrative hearing, but . . . need not consider evidence that is irrelevant or

cumulative.” D.K. v. Abington Sch. Dist., 696 F.3d 233, 253 (3d Cir. 2012) (citations and internal

quotations omitted). Factors courts consider when deciding whether to allow supplemental

evidence are: “(1) whether a procedural bar prevented the introduction of the evidence at the

administrative level; (2) whether the evidence was deliberately withheld for strategic reasons; (3)

whether the introduction of the evidence at the district court level would be prejudicial to the other

party; and (4) the potential impact on the administration of justice.” Jaffess v. Council Rock Sch.

Dist., No. 06-0143, 2006 WL 3097939, at *3 (E.D. Pa. Oct. 26, 2006) (citing F.D. v. Holland Twp.

Bd. of Educ., No. 05-5237, 2006 WL 2482574, at *3 (D.N.J. Aug. 25, 2006)).

IV.    ANALYSIS

       As previously noted, Plaintiffs ask the Court to supplement the administrative record with

the following evidence:

       • The transcript from the November 12, 2020 deposition of Brianna Lomax . . . ;

       • The December 24, 2020 Addendum to Report for J.O., prepared by Felicia
         Hurewitz, Ph.D./BCBA . . . ;

       • [Plaintiffs’] Exhibit P-111, J.O.’s September 5, 2019 test results from the
         Kaufman Brief Intelligence Test [“KBIT”], Second Edition . . . ;

       • [Plaintiffs’] Exhibit P-113, J.O.’s September/October 2019 Phonological
         Awareness Test [“PAT”] Results from the Orchard Friends School . . . ;

       • [Plaintiffs’] Exhibit P-120, J.O.’s August 22, 2019 Occupational Therapy
         Assessment [“OTA”] . . . ; and

       • Supplemental testimony of Dr. Felicia Hurewitz in open court to explain how the
         supplemental evidence in combination with the administrative record establishes
         that Defendant failed to provide J.O. a [FAPE].




                                                  11
         Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 12 of 28




(Doc. No. 30 at 3.) This proffered evidence falls into three categories: (1) exhibits barred from the

Due Process Hearing, (2) supplemental evidence from Plaintiffs’ expert, Dr. Felicia Hurewitz, and

(3) the deposition transcript of J.O.’s former school aide, Brianna Lomax. Each category will be

discussed in turn.

        A.      Exhibits Barred from the Due Process Hearing

        The first category of proffered evidence consists of three exhibits that were barred from

introduction at the Due Process Hearing: (1) Exhibit P-111, J.O.’s September 5, 2019 Kaufman

Brief Intelligence Test (“KBIT”) results, (2) Exhibit P-113, J.O.’s September/October 2019

Phonological Awareness Test (“PAT”) results from Orchard Friends School, and (3) Exhibit P-120,

J.O.’s August 22, 2019 Occupational Therapy Assessment (“OTA”). (See Doc. No. 30 at 14.)

                1.      The September 5, 2019 KBIT Results

        First, Plaintiffs argue that the Hearing Officer improperly barred the KBIT results “because

he either misunderstood his authority to admit [it], misapplied the five-day rule, or committed both

errors.” (Id. at 25.) They sought to introduce the KBIT at the Due Process Hearing to show that

J.O. “had average intelligence, which would help to show that his lack of progress in school was

due to [Defendant’s] failures, not J.O.’s lack of innate ability.” (Id. at 26.) According to Plaintiffs,

however, “[t]he hearing officer barred th[e] report[] after opining that he had no authority to

consider [it] because no authenticating witnesses testified about [its] contents.” (Id.)

        In their Response in Opposition, Defendant asserts that “the Hearing Officer determined

that because the document was a results sheet of J.O.’s scores on the KBIT, without hearing

testimony about the meaning of those results, it was not ‘something that [he could] interpret and

use for purposes of factfinding.’” (Doc. No. 31 at 7) (alteration in original) (quoting Doc. No. 13,

Ex. 6 at 1418:16-17.) Rather than exclude the document at that time, “the Hearing Officer reserved

judgment on the admission of the document, ‘until [Dr. Hurewitz] testifi[ed] about the document.’”


                                                  12
        Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 13 of 28




(Id.) (second alteration in original) (quoting Doc. No. 13, Ex. 6 at 1419:1-2.) The Hearing Officer

“ultimately decided to bar the document’s admission into evidence” after finding that Dr. Hurewitz

“did not offer any extensive testimony about the information contained within” the KBIT. (Id. at

8.)

       “A district court may consider ‘additional’ evidence if it was improperly rejected at the

administrative level,” Jaffess, 2006 WL 3097939, at *4, but “need not consider evidence that is

irrelevant or cumulative[.]” D.K., 696 F.3d at 253. While the KBIT is relevant, it is cumulative

evidence. As Defendant points out, upon objection to the KBIT’s introduction into evidence, the

Hearing Officer reserved judgment on its admission until he heard Dr. Hurewitz’s testimony:

       [HEARING OFFICER]: In the absence of testimony about this document, I do not
       believe that this -- that that -- it is something that I can interpret and use for purposes
       of factfinding.

       [PLAINTIFFS’ COUNSEL]: There will be testimony on it.

       HEARING OFFICER: So, what I am doing now is, I have permitted the testimony
       from the witness to say that she used it in part to form her opinions. I am not making
       it part of the record now. Counsel, I am holding your objection until the witness
       testifies about the document, first to see if she does. And at that point, will be in a
       better position for me to determine whether or not this document is admissible.

(Doc. No. 13, Ex. 6 at 1418:14-1419:5.) When Plaintiffs brought the KBIT to Dr. Hurewitz’s

attention, the following exchange occurred:

       HEARING OFFICER: I believe that [the KBIT] was another document
       [Defendant] objected to. Ma’am, when did you first see this document?

       [DR. HUREWITZ]: . . . . Oh, in October.

       HEARING OFFICER: And how did you use this document?

       [DR. HUREWITZ]: I used it to confirm what I already suspected, which is that
       [J.O.] is brighter than perhaps he’s given credit for.

       HEARING OFFICER: I’m sustaining [Defendant’s] objection, excluding the
       document. I understand that the document, in part, forms the basis of the witness’



                                                   13
        Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 14 of 28




       opinion testimony. I am not excluding her testimony that it was used to form that
       opinion. I am excluding the document itself as evidence.

(Id. at 1464:11-1465:5.)

       Plaintiffs seek to supplement the administrative record with the KBIT because it shows

J.O. “had average intelligence,” contrary to a previously administered test by Defendant which

“suggested below average intelligence[.]” (Doc. No. 30 at 29.) But as shown above, Dr. Hurewitz

made the same contention during her testimony—the KBIT “confirm[ed] what [she] already

suspected, which is that [J.O.] is brighter than perhaps he’s given credit for.” (Doc. No. 13, Ex. 6

at 1464:21-22.) Evidence that merely bolsters part of the administrative record is cumulative

evidence. See L.G. v. Fair Lawn Bd. of Educ., No. 2:09-6456, 2011 WL 2559547, at *6 (D.N.J.

June 27, 2011). Therefore, Plaintiffs’ Motion to Supplement the Administrative Record will be

denied as to the KBIT. 6

               2.      The September/October 2019 PAT Results

       Second, Plaintiffs argue that the Hearing Officer improperly barred the PAT results on the

ground that Plaintiffs “produced [it] too late under the IDEA’s five-day disclosure rule.” (Doc.

No. 30 at 27.) “While earlier phonological testing from 2014 and 2015 is in the record,” they aver

that the Court should allow them to supplement the administrative record with the PAT because

“the 2019 results show that J.O.’s needs persisted over time, supporting a diagnosis of

developmental dyslexia. . . . a diagnosis that would dictate the type of educational program that

J.O. needed.” (Id. at 29-30) (footnote omitted). “The test results thus show an additional way that

[Defendant] failed J.O.—they failed to program for his phonological processing needs, which were




6
    Because the KBIT is cumulative evidence, the Court need not address whether the Hearing
    Officer improperly barred its introduction based on a misapplication of the IDEA five-day
    disclosure rule.


                                                14
        Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 15 of 28




present throughout his time in the District, and thus failed to provide necessary instruction in

reading.” (Id. at 30.)

       Defendant contends that the PAT should not be added to the administrative record because

“the information contained within [the PAT] is cumulative of other information in the record about

J.O.’s needs and abilities,” such as the “‘earlier phonological testing from 2014 and 2015 . . . .’”

(Doc. No. 31 at 12.) Additionally, Defendant notes that Orchard Friends School’s speech

pathologist, Shannon Pearl, “created the document [and] had already testified and given her

opinion about J.O.’s needs almost two months prior, independent of any information contained in

this document.” (Id. at 10-11.) “[B]y deciding to call Pearl as a witness before she had completed

the phonological testing of J.O., Plaintiffs made a calculated decision not to have her testify about

the testing and her forthcoming report—to [Defendant’s] detriment.” (Id. at 11.)

       District courts should not “turn a blind eye in exercising their ‘particularized discretion,’ if

the record suggests a strategic manipulation of the hearing process.” M.C., 393 F. Supp. 3d at 418;

see also Antoine M. v. Chester Upland Sch. Dist., 420 F. Supp. 2d 396, 403 (E.D. Pa. 2006)

(quoting Roland M. v. Concord Sch. Comm., 910 F.2d 983, 998 (1st Cir. 1990)) (“[T]he court

should ensure that the party is not attempting to ‘leapfrog the agency proceedings.’”). Even so,

notwithstanding the timing of Ms. Pearl’s testimony and the PAT’s introduction, the PAT is

cumulative of other evidence in the administrative record. When asked about J.O.’s phonological

processing skills at the Hearing, Dr. Hurewitz provided in-depth testimony regarding J.O.’s

phonological processing deficits:

       [PLAINTIFFS’ COUNSEL]: Can you tell us about [J.O.’s] learning disability in
       reading and writing?

       [DR. HUREWITZ]: So, he has difficulty with phonological processing, meaning
       that he has difficulty parsing up the sounds in language in order to figure out how




                                                 15
         Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 16 of 28




       to encode or spell those sounds. He has trouble if you said a single word
       differentiating the component sounds and sequencing the component sounds.

       He also has difficulty in the other direction where he would have to look at text and
       turn that into a sound for a spoken word. So, decoding, he has difficulty with that
       process of blending those phonemes, and categorizing those phonemes. Those are
       the sound categories that I discussed earlier.

       ....

       So, because . . . his phonological processing doesn’t work the way it’s expected to
       when hearing words and when even self-talking words, it doesn’t work the way it
       works for other children.

(Doc. No. 13, Ex. 6 at 1431:12-1432:2, 1440:8-13.) Dr. Hurewitz then stated that the PAT, among

other documents, confirmed her beliefs regarding J.O.’s phonological processing troubles:

       [PLAINTIFFS’ COUNSEL]: And what makes you say that he has a phonological
       processing disorder?

       [DR. HUREWITZ]: So, I base that on my testing of him, of my observations of
       him, and also, in the observations at Orchard Friends School and discussions with
       the Orchard Friends staff and the Orchard Friends testing where they confirmed my
       suspicions with the CTOPP, which is a test of phonological processing. 7

(Id., Ex. 6 at 1432:10-18) (emphasis added).

       Later in the Hearing, Dr. Hurewitz testified that she believed J.O. was dyslexic and

Defendant’s staff were not adequately trained to teach a child with dyslexia:

       [PLAINTIFFS’ COUNSEL]: Based on your observation, review of the records, do
       you believe that the District staff were trained in the approach or methodology that
       [J.O.] needed to learn?

       [DR. HUREWITZ]: No, they didn’t show any knowledge of how to teach reading
       to someone with dyslexia.

(Id. at 1497:19-25.) Likewise, Elizabeth Diperna, the head of Orchard Friends School, and Ms.

Pearl both testified that they believe J.O. is dyslexic:



7
    The PAT shows J.O.’s Comprehensive Test of Phonological Processing (“CTOPP”) test results.
    (See Doc. No. 30-1, Ex. D.)


                                                  16
         Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 17 of 28




        [PLAINTIFFS’ COUNSEL]: Does Orchard Friends believe whether [J.O.] has
        dyslexia?

        [MS. DIPERNA]: We believe that he does.

        ....

        [PLAINTIFFS’ COUNSEL]: Does the Orchard Friends School suspect that [J.O.]
        has dyslexia?

        [MS. PEARL]: Yes.

(Id., Ex. 11 at 232:5-7, 366:6-8.) Finally, Plaintiffs’ counsel discussed J.O.’s suspected dyslexia in

their opening argument at the Due Process Hearing, 8 and definitively stated that J.O. was dyslexic

in their closing brief. 9

        In light of the above evidence, it is clear that the Hearing Officer heard and considered

various forms of evidence at the Due Process Hearing regarding J.O.’s phonological processing

and suspected dyslexia. 10 Therefore, the PAT results “are cumulative of other [evidence] adduced

at the due process hearing,” Sch. Dist. of Philadelphia v. Post, No. 15-4501, 2017 WL 3676970, at




8
     “Outside experts and instructors knowledgeable with dyslexia have easily identified [J.O.] as
     exhibiting symptoms of dyslexia, while the school district’s school psychologist failed to test
     [J.O.] because he was exhibiting too many problem behaviors.” (Doc. No. 13, Ex. 13 at 9:19-
     25.)
9
     “[W]ith [J.O.]—a child with autism, dyslexia, and anxiety—[Defendant] . . . neither siz[ed] up
     his unique needs nor develop[ed] a program to meet them.” (Doc. No. 13, Ex. 4 at 1.) “[J.O.]
     has a complex profile—he has high-functioning autism with severe anxiety; he is blind in one
     eye; and he has dyslexia . . . . Because of his dyslexia and writing difficulties, [J.O.] needs a
     systematic, sequential approach in reading and writing . . . throughout the day.” (Id. at 3.)
10
     See J.N. v. S. W. Sch. Dist., 55 F. Supp. 3d 589, 597 (M.D. Pa. 2014) (explaining that the
     proffered supplemental evidence is cumulative because “[t]he information contained in
     proposed Exhibit . . . is largely summarized by th[e] testimony” elicited at the Due Process
     Hearing).


                                                  17
         Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 18 of 28




*8 (E.D. Pa. Aug. 23, 2017), and Plaintiffs’ Motion to Supplement the Administrative Record will

be denied as to the PAT. 11

                3.        The August 22, 2019 OTA

        Third, Plaintiffs argue that the Hearing Officer improperly barred the OTA “after opining

that he had no authority to consider [it] because no authenticating witnesses testified about [its]

contents.” (Doc. No. 30 at 26.) They also note that the OTA shows “J.O. was struggling with

sensory modulation and thus requires occupational therapy as an IDEA related service to address

those needs.” (Id. at 30) (footnote omitted). While they concede that Defendant “provided some

occupational therapy supports for J.O.,” they contend that “the persistence of his physical

sensorimotor deficits to the time shortly after he left the District suggests [Defendant’s] services

were inadequate to address J.O.’s needs.” (Id.) As such, Plaintiffs seek to supplement the

administrative record with the OTA because “[i]t provides additional—but not redundant—

information about J.O.’s needs over time and whether the District’s program was sufficient.” (Id.)

        In the Response in Opposition, Defendant notes that “the Hearing Officer ultimately

decided to . . . exclud[e] the [OTA] as evidence, but pointedly [did] not exclud[e] Hurewitz’s

testimony about it.” (Doc. No. 31 at 14.) “As the evidence in the [OTA] is—in Hurewitz’s own

words—‘cumulative’ to other evidence already in the record regarding J.O.’s needs, there is no

reason for this Court to supplement the record with it now[.]” (Id.)

        Similar to the KBIT and PAT, the OTA is cumulative evidence. When Defendant objected

to the OTA’s introduction into evidence, the Hearing Officer stated he would not rule on the

objection at that time:



11
     As in note 6, supra, because the PAT is cumulative evidence, the Court need not address
     whether the Hearing Officer improperly barred it based on a misapplication of the IDEA five-
     day disclosure rule.


                                                18
        Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 19 of 28




       [HEARING OFFICER]: [B]ecause this is -- this comes from an evaluator who has
       not testified in this due process hearing from an organization that has not been
       represented in this due process hearing for a witness . . . . I am not moving it into
       the record now. If the witness testifies to this document, I will consider --
       reconsider [Defendant’s] objection at that time.

(Doc. No. 13, Ex. 6 at 1423:1-10.) And as Defendant points out, when asked about the OTA, Dr.

Hurewitz stated it was cumulative and additional evidence she reviewed prior to the Hearing:

       HEARING OFFICER: Ma’am, when did you first see this document?

       [DR. HUREWITZ]: It was in the binders that I reviewed -- it was in the binders
       that I reviewed, I believe, after my report was issued. So, in the binders that I
       reviewed either before or after I was supposed to testify the first time.

       ....

       HEARING OFFICER: Did your review of this document inform your opinion of
       the student in a way that is not reflected in your report?

       [DR. HUREWITZ]: Subsequent to my report, I had a further understanding of the
       level of his fine motor deficits, which I believe are impacting his writing ability.
       So, to that extent, it informed it . . . . There was discussion of how his coordination
       effects his learning. So, that was cumulative with it. My discussions with Orchard
       Friends School and how he was functioning in that school informed it. . . . So, this
       was additional, but it was helpful because they did formal tests.

(Id., Ex. 6 at 1436:1-1437:11.)

       Dr. Hurewitz’s testimony confirms the OTA is cumulative evidence. The Hearing Officer

heard and considered Dr. Hurewitz’s expert testimony and expert report, which are both in the

administrative record. The OTA gave Dr. Hurewitz a further understanding of J.O. deficits, but it

did not inform her opinion in a way that was not already reflected in her expert report. Therefore,

Plaintiffs’ Motion to Supplement the Administrative Record will be denied as to the OTA.

       B.      Supplemental Evidence from Dr. Felicia Hurewitz

       The next category of proffered evidence consists of a December 24, 2020 addendum to the

expert report by Dr. Felicia Hurewitz and a “request that Dr. Hurewitz be permitted to testify at a

hearing about the contents of her supplemental report.” (Doc. No. 30 at 32.)


                                                 19
        Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 20 of 28




       In the instant Motion, Plaintiffs contend that the addendum should be added to the

administrative record “because it is relevant to the ultimate determination that the Court needs to

make: whether the District denied J.O. a FAPE.” (Id. at 31.) While “Dr. Hurewitz’s earlier expert

report drew on direct observations of J.O.’s educational program to assess whether [Defendant]

was meeting his needs,” Plaintiffs believe that the information contained in the addendum “affects

her previous conclusions.” (Id.) Specifically, “[h]er addendum expert report interprets the

information disclosed by Ms. Lomax and J.O.’s recent testing, showing how that new information

supports her opinion that [Defendant] denied J.O. a FAPE.” (Id.) Plaintiffs also ask the Court to

afford Dr. Hurewitz an opportunity to testify about the addendum because it “will allow the parties

to probe the bases for her conclusions about J.O.’s needs in school and the inadequacy of

[Defendant’s] program.” (Id. at 32-33.)

       Defendant disputes these contentions, arguing that the Court should not add the addendum

to the administrative record because “the information contained therein is irrelevant, cumulative,

and unhelpful and is an improper embellishment of [Dr. Hurewitz’s] prior testimony.” (Doc. No.

31 at 24.) Defendant claims it is inappropriate for an expert “to posit legal conclusions about

whether the District denied J.O. a FAPE” based on “what she remembers from her observations of

J.O.’s classroom” and “her review of a fact witness’ deposition transcript.” (Id.) At bottom,

Defendant contends that the addendum improperly “provides her personal opinions based on

Lomax’s deposition testimony, the KBIT results, and the [PAT] results—none of which are in the

record—to bolster the opinions she espoused in her original report and during her testimony in the

due process proceeding,” pointing to D.K. v. Abington Sch. Dist. and J.N. v. S. W. Sch. Dist., 55

F. Supp. 3d 589 (M.D. Pa. 2014) in support of its position. (Id. at 26.)




                                                20
         Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 21 of 28




        In D.K., the Third Circuit Court of Appeals affirmed a district court’s declination to

supplement an administrative record with an expert report, finding that the report was “largely

duplicative of the evidence given at the administrative hearings.” 696 F.3d at 253. The Third

Circuit explained that “[s]ix of the report’s nine pages . . . were already introduced as exhibits and

discussed by witnesses before the hearing officer,” and the “report offer[ed] only a commentary,

prepared with the benefit of hindsight, regarding the evidence and testimony already presented to

the state agency.” Id. In J.N., the district court denied a motion to supplement the administrative

record with a “two-page ‘supplemental report’” because it was “largely duplicative” of information

already contained in the administrative record. 55 F. Supp. 3d at 595. The court also found the

expert’s “positions on FAPE [were] well-documented on the existing record” and the supplemental

report “merely embellishe[d] [her] prior expert reports and testimony.” Id. at 596.

        Similar to D.K. and J.N., a review of Dr. Hurewitz’s addendum shows it is cumulative of

her earlier expert report and her testimony at the Due Process Hearing. Three pages of the

addendum summarize Dr. Hurewitz’s credentials, education, and previous classroom observations

and findings, 12 all of which were included in her earlier report and/or were elicited through her

testimony at the Hearing. 13 Another section discusses how the KBIT and PAT confirm her belief

that J.O. has dyslexia; 14 and as noted in Sections IV.A.1 and 2, supra, Dr. Hurewitz relied upon the

KBIT and PAT to form the basis of her opinion testimony at the Hearing. 15 The remainder of the




12
     (See Doc. No. 30-1, Ex. B at 1-4.)
13
     (See Doc. Nos. 13, Ex. 6 at 1392:18-1401:10, 1493:22-1507:16; 13-15, Ex. 15-3 at 2-11, 21-
     29.)
14
     (See Doc. No. 30-1, Ex. B at 5-6.)
15
     (See Doc. No. 13, Ex. 6 at 1432:10-18, 1464:11-1465:5.)


                                                 21
         Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 22 of 28




addendum largely discusses how Brianna Lomax’s deposition testimony—which is not currently

part of the administrative record—either confirms or contradicts Dr. Hurewitz’s classroom

observations of J.O. 16

        Most importantly, Dr. Hurewitz states on the first and last pages of the addendum that the

additional information “confirms [her] earlier impression” and “[she] continue[s] to find that [J.O.]

was not offered [a FAPE] by [Defendant].” (Doc. No. 30-1, Ex. B at 1, 10.) The Hearing Officer

heard and considered the same opinion at the Hearing:

        [PLAINTIFFS’ COUNSEL]: So, based on your testing, record review, meeting
        with the [Plaintiffs], observations, consultations with service providers in the
        private school and your ongoing consultation with the family and the private school,
        do you have an opinion regarding whether the School District of Philadelphia has
        provided [J.O.] with an appropriate education?

        [DR. HUREWITZ]: Yes.

        [PLAINTIFFS’ COUNSEL]: And what is that opinion?

        [DR. HUREWITZ]: It did not.

(Doc. No. 13, Ex. 6 at 1426:22-1427:7.)

        Because the addendum “merely repeats or embellishes matters already adequately

established of record in the administrative proceedings,” Robert B. ex rel. Bruce B. v. W. Chester

Area Sch. Dist., No. 04-2069, 2005 WL 2396968, at *10 (E.D. Pa. Sept. 27, 2005), it is cumulative

evidence. 17 As the Third Circuit stated in D.K., the addendum “offers only a commentary,




16
     (See Doc. No. 30-1, Ex. B at 4-10.)
17
     See also A. H. by & through K. P. v. Colonial Sch. Dist., 779 F. App’x 90, 93 (3d Cir. 2019)
     (“[T]he report was cumulative of Dr. Schmidt’s testimony before the Hearing Panel and would
     bolster that testimony by elaborating upon it.”); J.N., 55 F. Supp. 3d at 596 (“After evaluating
     Dr. Kay’s supplemental report, the court concludes that proposed Exhibit A is cumulative of
     the administrative record and merely embellishes Dr. Kay’s prior expert reports and
     testimony.”).


                                                 22
         Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 23 of 28




prepared with the benefit of hindsight, regarding the evidence and testimony already presented to

the state agency.” D.K., 696 F.3d at 253. Allowing Plaintiffs to supplement the administrative

record with evidence that “support[s] the same substantive claims previously reviewed . . . at

administrative proceedings below” would place Defendant at risk of being unfairly prejudiced.

D.K. v. Abington Sch. Dist., No. 08-4914, 2010 WL 1223596, at *11 (E.D. Pa. Mar. 25, 2010),

aff’d, 696 F.3d 233 (3d Cir. 2012). Therefore, Plaintiffs’ Motion to Supplement the Administrative

Record will be denied as to Dr. Hurewitz’s addendum report and proposed testimony on the

addendum. 18

        C.      The November 12, 2020 Deposition Transcript of Brianna Lomax

        The final item of proffered evidence is a deposition transcript of Brianna Lomax, J.O.’s

former school aide. In the instant Motion, Plaintiffs note that they “did not call Ms. Lomax during

the hearing for logical reasons.” (Doc. No. 30 at 6 n.2.) Specifically, they claim that Defendant

“disciplined Ms. Lomax for communicating with [them] about J.O.,” which led them to “worr[y]

that calling her to testify would lead to further retaliation.” (Id. at 24.) Plaintiffs also “justifiably

sought to avoid consuming additional time and taxing the tribunal’s resources by calling yet

another witness,” since the Hearing “dragged on for eight sessions over six months.” (Id. at 25.)

        Plaintiffs now seek to supplement the administrative record with Ms. Lomax’s November

12, 2020 deposition testimony, explaining that they reluctantly chose to depose her “as a last resort

after going through a grueling administrative process.” (Id.) “[W]hen [Ms. Lomax] spoke, she

gave damning testimony that discredited [Defendant’s] program, rebutted almost the entirety of




18
     Because the addendum will not be added to the administrative record, the Court also will not
     allow Dr. Hurewitz to testify in open court as to its contents.



                                                   23
         Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 24 of 28




Ms. Ryan’s 19 testimony, and will prove useful in adjudicating, and possibly resolving, the parties’

dispute.” (Id.) Plaintiffs therefore ask the Court to supplement the record with her testimony since

it “reveals how [Defendant] placed the weight of responsibility for J.O.’s education on someone

who lacked the training and skill to play that role.” (Id. at 23.)

        Defendant conversely argues that “supplementing the record with Lomax’s deposition

transcript would simply allow the introduction of cumulative evidence that merely echoes other

testimonial and documentary evidence that Plaintiffs introduced into the already-voluminous

record during the due process proceeding.” (Doc. No. 31 at 14-15.) “[T]hough Plaintiffs

ultimately chose not to call her as a witness in the due process proceeding,” Defendant states that

“they discussed Lomax’s role in J.O.’s education at great length.” (Id. at 15.) “Even a cursory

review of the transcripts from the due process proceeding reveals that by her name or her job title,

Lomax was referenced at least 122 times across the eight days of testimony. . . . from eight separate

witnesses[.]” 20 (Id.) (emphasis omitted). Moreover, Defendant notes that Plaintiffs “identified

[Ms. Lomax] as one of their anticipated witnesses in their 5-day disclosure notice from the due




19
     As noted earlier, Ms. Christine Ryan was J.O.’s assigned special education teacher at Vare-
     Washington elementary school. (See Doc. No. 30 at 22.)
20
     The witnesses Defendant references are as follows:

        Plaintiff Bridget M.; Christine Ryan, J.O.’s special education teacher; Jamie Devlin,
        [Defendant’s] Board Certified Behavior Analyst (“BCBA”) who was a member of
        J.O.’s IEP Team; Meredith Buse, J.O.’s regular education teacher for the first half
        of the 2018-2019 school year; Jacqueline Turner, J.O.’s regular education teacher
        for the second half of the 2018-2019 school year; Director of Special Education
        Marie Capitolo; Jessica Dean, the BCBA who completed an independent evaluation
        of J.O. at Plaintiffs’ request and accordingly observed him in his District education
        program; and Hurewitz, who observed J.O.’s interactions with Lomax at Plaintiffs’
        request.

     (Doc. No. 31 at 15) (footnote omitted).


                                                  24
         Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 25 of 28




process proceeding” and “could have easily called Lomax as a witness,” but ultimately

“determined not to.” (Id.) In Defendant’s view, “Plaintiffs’ explanation for why they decided not

to call Lomax as a witness is not credible.” (Id. at 20.)

        While Ms. Lomax’s deposition testimony provides a relevant, first-hand perspective into

the reality of J.O.’s IEP implementation at Vare-Washington elementary school, the Court agrees

with Defendant that her testimony is largely cumulative of evidence introduced at the Due Process

Hearing. Contrary to Plaintiffs’ assertion in their Motion, notable parts of Ms. Lomax’s deposition

testimony corroborate—rather than contradict—Ms. Ryan’s testimony at the Hearing. 21




21
     The key part of Ms. Lomax’s deposition testimony that contradicts Ms. Ryan’s testimony,
     which Plaintiffs rely upon in the instant Motion (see Doc. No. 30 at 21-23), was elicited at the
     Due Process Hearing through Dr. Hurewitz’s testimony. In her deposition, Ms. Lomax testified
     that Ms. Ryan was not as involved with J.O. as Ms. Ryan claimed to be. (See Doc. No. 30-1,
     Ex. A at 28:22-29:4.) But at the Hearing, Dr. Hurewitz testified as follows:

        [DEFENSE COUNSEL]: So, you’re saying that it’s possible that your presence
        could have impacted not only on [J.O.’s] performance, but the performance of Ms.
        Lomax and Ms. Ryan?

        [DR. HUREWITZ]: Well, to give you an example, Ms. Lomax told me during the
        observation that Ms. Ryan is usually not as hands on with [J.O.] and isn’t there as
        long, but she was doing something different that day. And Brianna hypothesized
        that that was because I was present.

     (Doc. No. 13, Ex. 6 at 1557:3-13) (emphasis added).



                                                 25
         Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 26 of 28




        For example, Ms. Lomax and Ms. Ryan both stated that Ms. Lomax was responsible for

monitoring J.O.’s behavior 22 and filling out roughly 8 data collection sheets, 23 while Ms. Ryan was

responsible for monitoring her work, 24 monitoring J.O.’s IEP progress, 25 and administering probes

to J.O. 26 Ms. Lomax was tasked with a lot of work regarding J.O., 27 and while she was not sure

of the exact nature of her role regarding IEP implementation, she worked extensively with J.O.

because she cared about him. 28

        Key aspects of Ms. Lomax’s deposition testimony also corroborate other witnesses’

testimony at the Hearing. Dr. Hurewitz stated that she too observed Ms. Lomax filling out several

data collection sheets. 29 Jamie Devlin, Board Certified Behavior Analyst (“BCBA”) and member

of J.O.’s IEP team, testified that Ms. Lomax worked on academic tasks for J.O. in addition to

behavioral tasks. 30 Jacqueline Turner, one of J.O.’s first grade teachers at Vare-Washington,



22
     Compare (Doc. No. 13, Ex. 13 at 225:12-23, 238:15-16), with (Doc. No. 30-1, Ex. A at 42:15-
     24, 80:12-19).

     When specifically asked about certain documents, Ms. Lomax and Ms. Ryan both testified that
     Ms. Lomax filled out a majority of each document. (See Doc. Nos. 13, Ex. 13 at 237:23-238:5,
     238:17-239:1, at 241:13-23, 261:14-23, 262:11-17; 13, Ex. 12 at 7:13-23; 30-1, Ex. A at 81:6-
     15, 82:24-83:1-22, 88:23-89:8, 92:12-14, 95:17-19, 98:12-20.)
23
     Compare (Doc. No. 13, Ex. 12 at 9:6-10), with (Doc. No. 30-1, Ex. A at 100:22-101:6).
24
     Compare (Doc. No. 13, Ex. 12 at 79:6-15), with (Doc. No. 30-1, Ex. A at 58:8-10, 107:21-23).
25
     Compare (Doc. No. 13, Ex. 13 at 224:15-25), with (Doc. No. 30-1, Ex. A at 176:9-11).
26
     Compare (Doc. No. 13, Ex. 12 at 105:21-22), with (Doc. No. 30-1, Ex. A at 143:15-20).
27
     Compare (Doc. No. 13, Ex. 12 at 79:6-24), with (Doc. No. 30-1, Ex. A at 101:3-9).
28
     Compare (Doc. No. 13, Ex. 12 at 80:1-14), with (Doc. No. 30-1, Ex. A at 14:4-10, 55:1-4).
29
     (See Doc. No. 13, Ex. 6 at 1498:1-11.)
30
     Compare (Doc. No. 13, Ex. 11 at 508:9-12), with (Doc. No. 30-1, Ex. A at 28:6-16).


                                                 26
         Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 27 of 28




testified that Ms. Lomax worked on sight word exercises with J.O. 31 BCBA Jessica Dean testified

that Ms. Lomax seemed to be the primary person to provide instruction to J.O. 32 even though she

was not properly trained to do so, 33 and that Ms. Lomax should have been part of J.O.’s IEP team. 34

        And in their closing brief, Plaintiffs compiled the above testimony from the Hearing to

argue that J.O. was denied a FAPE because, inter alia, his education primarily fell into the hands

of his unqualified and untrained aide, Ms. Lomax. 35

        Based on the above review, it is evident that Ms. Lomax’s testimony is cumulative “since

it covers what was what already considered at the due process hearing . . . .” R.G. ex rel. Maria



31
     Compare (Doc. No. 13, Ex. 10 at 749:1-16), with (Doc. No. 30-1, Ex. A at 29:5-11, 19-21).
32
     Compare (Doc. No. 13, Ex. 7 at 1248:5-9), with (Doc. No. 30-1, Ex. A at 30:9-11).
33
     Compare (Doc. No. 13, Ex. 7 at 1257:11-1258:11), with (Doc. No. 30-1, Ex. A at 62:6-8, 156:9-
     21).
34
     Compare (Doc. No. 13, Ex. 7 at 1263:8-15), with (Doc. No. 30-1, Ex. A at 52:4-10).
35
     The following excerpts are in Plaintiffs’ closing brief:

        [J.O.] had to rely on an aide for support. The aide was also responsible for
        collecting his behavioral data. The aide had no college degree or teacher
        certifications. . . . [J.O.’s] IEP afforded the aide little help. . . . [Defendant] also
        failed to train [J.O.’s] teachers and aide on how to implement the behavior plan.

        ....

        [Ms. Ryan] testified that the aide’s role was to provide behavioral support. . . .
        However, [Defendant’s] BCBA clearly identified the aide as integral to addressing
        [J.O.’s] academic deficits.

        ....

        [Defendant’s] primary approach of placing [J.O.] in large regular education
        classrooms and delegating primary responsibility for educating him to an untrained
        aide rendered the program inappropriate.

     (Doc. No. 13, Ex. 4 at 5-6, 16-17, 21) (footnotes omitted).


                                                  27
        Case 2:20-cv-01991-JHS Document 39 Filed 03/31/21 Page 28 of 28




G. v. Downingtown Area Sch. Dist., 528 F. App’x 153, 156 (3d Cir. 2013). The pertinent details

of her testimony became part of the administrative record when the witnesses noted previously

testified at the Hearing. See Jaffess, 2006 WL 3097939, at *4. Therefore, Plaintiffs’ Motion to

Supplement the Administrative Record will be denied as to the deposition transcript of Ms. Lomax.

V.     CONCLUSION

       Because Plaintiffs’ proffered evidence is cumulative to evidence contained in the 6,230-

page administrative record, it would not be useful to this Court’s decision on whether J.O. was

denied a FAPE. Accordingly, Plaintiffs’ Motion to Supplement the Administrative Record (Doc.

No. 30) will be denied. An appropriate Order follows.




                                               28
